Citation Nr: 1818397	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease, including as secondary to service connected right knee disabilities.  

2.  Entitlement to service connection for a right hip disorder, to include degenerative joint disease, including as secondary to service connected right knee disabilities.

3.  Entitlement to an increased (initial) rating for instability of the right knee, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans' Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to June 1992 and a period of active duty for training (ACDUTRA) from June 2005 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A Notice of Disagreement was received in June 2009.  In September 2009, a Statement of the Case was issued, and, in October of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In August 2014, March 2015, December 2015, and July 2017, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

FINDINGS OF FACT

1.  The most competent and probative evidence of record shows that the Veteran did not incur a left knee disorder in service, that arthritis of the left knee did not manifest to any degree within the first post-service year, and that a left knee disorder was not caused or aggravated by the service-connected right knee disability.

2.  The most competent and probative evidence of record shows that the Veteran did not incur a right hip disorder in service, that arthritis of the hip did not manifested to any degree within the first post-service year, and that a hip disorder has not been caused or aggravated by the service-connected right knee disability.

3.  The right knee instability most nearly approximate moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disorder, to include degenerative joint disease, including on a secondary basis, are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for establishing service connection for a right hip disorder, to include degenerative joint disease, including on a secondary basis, are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for an increased (initial) rating in excess of 20 percent for right knee instability are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1 -4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim(s) decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. BACKGROUND

The Veteran had active service in the Army as a communications specialist from November 1984 to June 1992 and a period of ACDUTRA from June 2005 to October 2005.

The Veteran's service entrance examination from September 1984 shows that the Veteran stated to be in good health, and the only medical history claimed by the Veteran was a foot surgery, head injury, leg cramps, measles, and chicken pox.  The Veteran pulled his hamstring behind the left knee in October 1989.  In a service exit examination in April 1992, Dr. N.D.C. documented that the Veteran had a partial medial meniscus removal of the right knee in 1990.

The Veteran has since stated that the September 1990 injury was documented incorrectly and that the in-service injury involved the Veteran's left knee, and not the right.  See Veteran Correspondence, October 2009.  The Veteran also submitted two buddy statements, both dated October 2014, stating that the September 1990 in-service injury involved his left knee.  However, Dr. R.E., the Veteran's orthopedic surgeon, documented the surgery as a right arthroscopic subtotal meniscectomy.  A January 2014 light duty note by Dr. R.E. mentions a right knee contusion.  The Veteran's service treatment records show that Dr. C.C. wrote a light duty note in September 1990 stating "right knee sprain." A physical therapy note from January 1991 shows right knee anterior pain by Dr. R.E. A September 1990 arthrogram signed by W.W. reads "right knee arthrogram" and "medical meniscus tear." A December 27, 1990 light duty note from H.R. also mentions a right knee contusion.  The right knee is also noted in January 14, 199 in a physical therapy note from J.C., a February 1991 physical therapy note from J.C., a physical therapy consult from January 1991, and a light duty note from December 2, 1990. 

Service treatment records show that the Veteran again injured his right knee in July 2005, which resulted in another arthroscopic surgery in March 2006 involving a meniscectomy with ACL repair and six months of physical rehabilitation following the surgery.  See treatment note documenting twisted right knee dated July 22, 2005 by Dr. T.B.  Treatment from a private provider, Dr. M.S. dated October 18, 2007, reported crepitus of the left knee with no effusion and normal range of motion, but no diagnosis was provided.  A February 2008 VA examination of the right knee revealed no subluxation.  A March 2009 VA examination revealed no subluxation of the right knee.

In October 2009, the Veteran submitted a statement to the VA stating that the instability and locking up in the right knee as well as lower right hip pain the from  compensating for the right knee weakness cause him to place more weight on the left knee.  The Veteran reported crunching and stinging in his left knee and stated the left knee was operated on with arthroscopic surgery with meniscus repair in the early 1990's at Bitburg Air Base in Germany.  An August 29, 2011 note by H.T., an orthopedic surgeon, reported no significant laxity in the Veteran's right knee. 

Records also show a subsequent right knee sprain in November 2011 at VA urgent care.  The Veteran had a September 2011 Urgent care visit diagnosed as right knee pain.  In November 2011, the Veteran presented with bilateral knee pain, and MRIs of both knees were taken, which showed degenerative joint disease in the right knee and mild degenerative joint disease in the left knee.  March 2012 MRIs showed evidence of a meniscus surgery in the right knee and mild degenerative joint disease in the left knee with no dislocation and mild subluxation.  An August 2012 X ray showed degenerative changes in the Veteran's hip bilaterally.  An August 22, 2012 VA Medical Center note by Dr. H.T. reports "Left knee with 2+ AP laxity, right knee with 3+ AP laxity."

The Veteran was afforded a VA examination on October 2012.  The examiner concluded that the Veteran's left knee disability was not caused by his right knee because the Veteran underwent surgery on his left knee before his right knee injury.  The examiner noted that the Veteran tested for moderate subluxation in both knees.  The RO noted that the examiner based his conclusion on an inaccurate factual background and asked the examiner to clarify in an addendum opinion.  The February 2013 addendum opinion clarified the factual background, in which the examiner stated that the Veteran reported to the examiner the Veteran injured his left knee in 1990, but did not provide a medical opinion.  Thus, the Board found the October 2012 VA examination and February 2013 Addendum opinion inadequate for service connection purposes because the opinion was based on an inadequate factual premise regarding the 1990 knee surgery.  (See BVA Remand, August 2014). 

In the Veteran's April 2014 hearing, the Veteran stated that when he tries to stand up and put weight on his left knee, he loses balance in the left knee.  The Veteran also reported that if he walks up the stairs the knee will lock up.  He also reported that he can physically manipulate his knee with his hand, pushing his knee out, and that he can feel movement in his knee when he is mobile, and that this has been happening since 2008 and is worsening.  The Veteran's wife testified that the Veteran was falling down the stairs.  The Veteran also reported in his testimony that he began receiving cortisone injections for knee pain at the Hampton VA Emergency Room from 2013 to 2015.  He also stated that he was often unable to lift his knee up high enough to avoid tripping over curbs.  The Veteran also stated that his right knee difficulty caused him to lean more on his left knee.  The Veteran reported that he overcompensates with his right hip because of his right knee, and that when he stands up, the right knee becomes unstable and painful. 

In an April 2014 private opinion, Dr. M.S. wrote that the Veteran has been a patient of her's since October, 2007.  She stated that the Veteran complained of right knee pain since his first visit which she "understands" is related to the Veteran's military service.  She further explained that "in the past few months" the Veteran has complained of significant pain in his left knee, hips, and lower back, and that she "believes" these issues may be related to his abnormal gait which is more likely than not a result of his right knee injury.

The Veteran was provided another VA examination on October 2014 to determine the nature and etiology of the left knee disability and right hip disability.  The examiner opined that the Veteran's right hip disability was less likely than not related to his service connected disability.  The examiner noted that the Veteran's service connected knee is his right knee, and that the Veteran occasionally limps, favoring the knee.  The examiner noted that the Veteran's limb length was determined equal in 2005.  The examiner also noted that both hips had the same level of degenerative joint disease noted on the 2012 X-ray.  The examiner explained that one would expect unilateral degenerative joint disease of the hip due to gait abnormality, with the damage going to the side which was bearing the increased weight, in this instance, the left hip.  The examiner noted that the degenerative joint disease of the symphysis pubis was noted which would not be caused by gait changes and often indicates pelvic instability, commonly seen in male football players, such as in this case.  

Regarding the left knee, the 2014 VA examiner noted limited flexion in the left knee, instability, subluxation and degenerative joint disease and opined that is was less likely than not that the Veteran's current left knee disorder is secondary or permanently aggravated by his service connected right knee.  The examiner stated that the Veteran has multiple contributing risk factors to the development of a left knee disorder other than the biomechanical gait abnormality, including obesity, an ACL tear, age, and genetics.  The examiner noted that although the Veteran pulled his hamstring behind the left knee in service, that it resolved without sequelae (a chronic condition).  The October 2014 VA examiner commented that the private medical opinion failed to give objective data to support her conclusion and did not appear to have access to the advanced imaging MRI that showed the torn ACL and meniscus on the left.  

In addressing the April 2014 private opinion regarding the Veteran's hip submitted by Dr. M.S., the VA examiner further opined that there is a pervasive belief among both medical and non-medical personnel that gait abnormalities can cause degenerative joint disease of other weight bearing joints such as the hip or back.  The VA examiner explained that the medical literature and research actually fails to find this to be a significant factor in most cases.  The examiner noted that degenerative joint disease the result of various factors, primarily genetics, overuse, weight, occupation, and previous injury.  The examiner explained that although the private opinion mentions secondary gait changes as a cause of degenerative joint disease, the private examiner failed to consider that weight and overuse are also causes.  

In October 2014 at the VA Medical Center, J.S., a nurse practitioner, noted that according to evidence in the Veteran's record and 2012 MRI, the Veteran does not appear to have had any left knee surgery, despite the linear scar on the left anterior knee.  The physician reported that the Veteran and his wife allege that the Veteran had left knee surgery in 1990.  The physician noted the conflicting medical evidence to their lay statements.  See October 2014 VAMC treatment records.  In December 2014 the Veteran was prescribed cortisone injections at the VA Medical Center by E.W. 

In a January 2015 private treatment record from a VA Medical Center referral, Dr. A.J. wrote that both knees had excellent range of motion, and that the collateral ligaments were stable.  Dr. J. ordered bi-lateral knee x-rays, which showed mild to moderate tricompartmental degenerative changes of the right knee and mild degenerative changes of the left knee.

An August 2015 VA examination addendum was obtained in order to determine if the Veteran's hip disability was aggravated by his service connected right knee.  The VA examiner noted that the hip disability was less likely than not incurred in or caused by the claimed in-service injury.  The rationale given by the examiner was that the Veteran has degenerative joint disease in multiple joints and that not all of those joints are weight bearing nor involved in gait, yet they show a definite propensity towards osteoarthritis.  The examiner also stated that there is a familial tendency to develop this pathology.  The VA examiner mentioned other risk factors including obesity (the Veteran gained over 65 pounds since service), age (the Veteran was almost 50), and employment as cable technician which requires working in small spaces on his knees and climbing.  The examiner noted that the slight limitation of flexion of the hip was due to the Veteran's weight and size.  

The examiner also noted that recent dermatology notes indicated calluses from the Veteran repeatedly kneeling, implying repetitive getting up and down, thus increasing strain on the hips.  The VA examiner then reiterated that the Veteran's private doctor, Dr. MS, relied on gait as source of the hip pain in her 2014 opinion, in which she implied strain and did not know of the pathologies found on the October MRI which could have changed her opinion.  The VA examiner further opined that the private examiner also failed to consider any other pathology that might affect joints including degenerative joint disease in non-gait involved joints and meniscal disease/ligament injuries, which can play a chief role causing hip pain.  The examiner stated that the Veteran has degenerative joint disease of the feet which alters gait but was not given consideration by Dr. M.S., evidencing that she was unaware of the pathology.  

The examiner further explained that an antalgic gait is one in which the patient avoids certain movements to avoid acute pain, and that it is impossible to tell if the gait alteration that causes pain originates with the hip or knee or feet since all have bony pathology.  The VA examiner then explained that osteoarthritis of the hip is not usually the result of overuse, and there have been studies of long-distance runners that show that they are not more likely to get arthritis than more sedentary individuals.  The medical literature search performed by this examiner showed that hip arthritis can worsen knee arthritis through gait, and noted that osteoarthritis of the hip is much more likely to occur within families and that knee degenerative joint disease is more likely associated with obesity.

A January 2015 private treatment note written by Dr. J. in Harbor View shows an examination of both knees which revealed some mild soft tissue swelling but excellent range of motion, and stable collateral ligaments with no pitting edema or stasis in either lower extremity.  

In a March 2016 VA examination to determine the severity of the right knee disability, the examiner noted the Veteran's allegation that his initial knee injury in 1990 was on his left knee.  The examiner addressed the medical evidence in the record from 1989 through 1992.  The examiner noted that the initial in-service injury from 1990 was to the left knee, despite the Veteran's contentions.  The VA examiner related that the Veteran reported that since the 2005 surgery, he could not stand on right leg alone and felt instability at home.  The examiner observed that the Veteran had three scars on each knee.  The examiner related that the Veteran reported to him that he was currently having difficulty with knee stability, and that he falls down the stairs.  The examiner commented there was no current diagnosis of right knee instability upon examination.  

III. ANALYSIS

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within one year of discharge from service shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The use of a continuity of symptoms to establish service connection is limited only to those chronic diseases listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).

Service connection may be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a medical nexus establishing a connection, or link, between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  See Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).

Left Knee

The Veteran contends, in essence, that service connection is warranted on either a direct or secondary basis for his left knee.

The Veteran submitted a statement in October 2009, in which he stated that he had surgery on his left knee in service in Germany in 1990.  The Veteran also submitted two buddy statements from fellow service members who state that they witnessed the Veteran injure his left knee.  See Buddy statements, G.S. October 2009 and G.H. October 2009.  The Veteran is also noted to have a scar on his left knee.  By contrast, the medical evidence recited above including service treatment records, MRIs, and a medical statement made by an orthopedic surgeon stating that his evaluation of the left knee MRIs shows that the Veteran did not appear to have surgery on his left knee, as well as two VA examiner opinions from October 2014 and March 2016.  This evidence is conflicting in nature; therefore, the credibility the lay evidence must be addressed.

The Board recognizes that the Veteran and his fellow service members are competent to state which knee the Veteran injured during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board must also evaluate the credibility of such lay statements.  The Veteran's statement that he had surgery on his left knee in 1990 was made for purposes of and in connection with his claim for VA compensation benefits 19 years after the injury had occurred.  The Board observes that the 19 year passage of time between the service-related injury and the statements submitted may have impacted the ability of the Veteran and his fellow service members to recall the correct knee that was injured.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding a declarant's intent to speak the truth, the witness's statement may lack credibility because of faulty memory due to passage of time); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony)).

The lay testimony presented by the Veteran and his fellow service members was also at variance with the Veteran's discharge examination as well as several other medical notes in the Veteran's service treatment record, and an x-ray interpretation from an orthopedic surgeon who stated that the x-ray evidence shows that the Veteran did not have surgery on his left knee.  As the current lay statements are inconsistent with the service department records contemporaneous in time to the in-service surgery and his discharge from service, and are directly refuted by the x-ray interpretation from an orthopedic surgeon, they are of insufficient reliability and are not entitled to a finding of credibility.  As such, the Board can and does attach significant weight to the medical evidence of record that speaks to the body part injured and operated upon, and thus finds the medical evidence to be more credible, probative, and persuasive than the lay testimony submitted by the Veteran and his fellow service members.

The Veteran reported that his left knee symptoms began in 2008, which is more than one year from his departure from service.  Furthermore, the record evidence does not show that the Veteran received treatment for his left knee within one year of his departure from service.  Because the most probative evidence shows that the Veteran did not have left knee surgery in service, the Board must deny the Veteran's claim for service connection for the left knee on a direct basis.  

Secondary service connection was also claimed for the Veteran's left knee in a March 2009 statement in support of claim.  The Veteran presented testimony at his April 2014 Board hearing in which he stated that he often favors his left knee because of his issues with his right knee.  He is claiming service connection on a secondary basis, thereby asserting that his service-connected right knee conditions are causing a left knee disability.

In this regards, the Veteran has submitted an April 2014 private opinion from Dr. M.S. stating that it is her "understanding" that the Veteran injured his right knee in service.  She further opined that she believed that the Veteran's right hip and left knee disorders "may" be a result of the Veteran's analectic gait, which is more likely than not a result of the Veteran's right knee injury in service.  The word "may" is entirely speculative and does not create a sufficient nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

In comparison, in the October 2014 VA examination report, the examiner noted limited flexion in the left knee, instability, subluxation and degenerative joint disease and opined that is was less likely than not that the Veteran's current left knee disorder is secondary or permanently aggravated by his service connected right knee.  The examiner explained that the Veteran had multiple contributing risk factors for degenerative joint disease that were not considered by the Dr. M.S.'s private opinion, including MRI evidence of a previous ACL and meniscus tear, and that it was less likely than not that the Veteran's degenerative joint disease of the left knee was related to or aggravated by the Veteran's service connected right knee.

The October 2014 VA opinion that was rendered resulted in a thoroughly explained, non-conclusory opinion based upon a thorough review of the Veteran's record, which the private opinion was not.  Thus, the Board finds the VA examiner's opinion to be more probative and persuasive.  The private examiner couched her opinion in speculative terms, when she used the word "may," and she did not directly comment on all of the procurable and assembled data of record, including the other risk factors and objective clinical/diagnostic data of record, which were considered and addressed by the VA examiner and made for a more comprehensive and thorough medical opinion.

Crucially, the VA examiner countered the private opinion by offering more possibilities for the origin of the Veteran's analectic gait, such as the Veteran's foot disabilities.  The private opinion also made no mention the 2012 MRI which showed an ACL and meniscus tear, indicating that the private examiner did not review the record thoroughly enough to provide a rationale as to the etiology of the Veteran's left knee disorder based upon the Veteran's relevant medical history.  The Board attaches significant probative value to the VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included consideration of the Veteran's relevant medical history, including his symptoms and responsibilities in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

For the reasons stated above, the Board finds the opinion by the October 2014 VA examiner to be more probative than the private opinion and lay evidence provided by the Veteran.  The most probative evidence establishes that the Veteran's left knee disorder was neither caused nor aggravated by the Veteran's service-connected right knee conditions.  Accordingly, service connection for the left knee on a secondary basis is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and service connection for a left knee disorder is denied.



Right Hip

Upon review, the record evidence shows that the Veteran does not have any in-service injuries noted regarding his right hip.  Degenerative joint disease of the right hip was not diagnosed until an August 2012 MRI, and the Veteran reported that his hip symptoms did not start until 2008, which was more than one year of departure from service.  Furthermore, the record evidence does not show that the Veteran received treatment for his hip within one year of his departure from service.  Therefore, the evidence of record does not show, nor does the Veteran allege that his right hip disorder had its onset in service or within one year after his discharge.  Accordingly, the service connection on a direct basis or presumptive basis for a right hip disorder is not warranted.

Rather, the Veteran contends, in essence, that his right hip disorder is caused or aggravated by his service-connected right knee conditions.  As such, the issue is whether the Veteran can establish service connection for a right hip disorder, to include degenerative joint disease of the right hip, as secondary to his service-connected right knee conditions.

In this regard, the April 2014 private opinion from Dr. M.S. stated that it is her "understanding" that the Veteran injured his right knee in service.  She further opined that she believed that the Veteran's right hip and left knee disorders "may" be a result of the Veteran's analectic gait, which is more likely than not a result of the Veteran's right knee injury in service.  See Private Medical Statement from Dr. M.S., dated April 2014.

By contrast, the October 2014 examiner opined that the Veteran's right hip disorder was less likely than not related to his service connected disability.  The examiner noted that the Veteran's service connected knee is his right knee, and that the Veteran occasionally limps, favoring the knee.  The examiner noted that the Veteran's limb length was determined equal in 2005.  The examiner also noted that both hips had the same level of degenerative joint disease noted on the 2012 X-ray.  The examiner explained that one would expect unilateral degenerative joint disease of the hip due to gait abnormality, with the damage going to the side which was bearing the increased weight, in this instance, the left hip.  The examiner noted that the degenerative joint disease of the symphysis pubis was noted which would not be caused by gait changes and often indicates pelvic instability, commonly seen in male football players, such as in this case.

In commenting on the April 2014 private opinion from Dr. M.S. regarding the Veteran's right hip, the VA examiner further opined that there is a pervasive belief among both medical and non-medical personnel that gait abnormalities can cause degenerative joint disease of other weight bearing joints such as the hip or back.  The VA examiner explained, however, that the medical literature and research actually fails to find this to be a significant factor in most cases.  The VA examiner observed that degenerative joint disease the result of various factors, primarily genetics, overuse, weight, occupation, and previous injury.  The examiner explained that while secondary gait changes can increase load on the hip joint according to one study, weight and overuse can as well.

In August 2015, a VA addendum opinion was obtained in order to determine if the Veteran's right hip disorder was aggravated by his service connected right knee.  The VA examiner noted that the hip disorder was less likely than not incurred in or caused by the claimed in-service injury.  The rationale given by the examiner was that the Veteran has degenerative joint disease in multiple joints and that not all of those joints were weight-bearing or involved in gait, yet they show a definite propensity towards osteoarthritis.  The examiner stated that it is well known that there is a familial tendency to develop this pathology.  The VA examiner further opined that multiple risk factors other than heredity include obesity (weight gain over 65 pounds since leaving active duty), age (nearing 50), employment as cable technician which requires working in small spaces, on his knees, and climbing.  

The examiner also noted that recent dermatology notes indicated calluses from the Veteran repeatedly kneeling, implying repetitive getting up and down, thus increasing strain on the hips.  The VA examiner then reiterated that the Veteran's private doctor, Dr. M.S., relied on gait as the source of the hip pain in her 2014 opinion implying strain and did not know of the pathologies found on the October MRI, which could have changed her opinion, and that the private examiner also failed to consider any other pathology that might affect joints.  The examiner further opined that those multiple pathologies including degenerative joint disease in non-gait involved joints and meniscal disease/ligament injuries play a chief role in causing hip pain.  The examiner stated that the Veteran has degenerative joint disease of the feet which alters gait but is not given consideration by Dr. M.S., as she was not aware of this pathology.  

The VA examiner further explained that an antalgic gait is one in which the patient avoids certain movements to avoid acute pain, and that it is impossible to tell if the gait alteration that causes pain originates with the hip or knee or feet since all have bony pathology.  The VA examiner then explained that osteoarthritis of the hip is not usually the result of overuse, and there have been studies of long-distance runners that show that they are not more likely to get arthritis than more sedentary individuals.  The medical literature search performed by this examiner showed that hip arthritis can worsen knee arthritis through gait.  Citing Arthritis Care & Research Vol. 62, No. 10, October 2010, pp 1426-1432).  The VA examiner also referenced "Everyday Health," an online medical resource guide, noting that osteoarthritis of the hip is much more likely to occur in families and that knee degenerative joint disease is more likely associated with obesity.

The October 2014 and August 2015 VA opinions that were rendered resulted in a thoroughly explained, non-conclusory opinion based upon a thorough review of the Veteran's record, which the private opinion was not.  The Board finds the VA examiners' opinions to be more probative.  The private examiner couched her opinion speculative terms, when she used the word "may," and she did not directly comment on all of the procurable and assembled data of record, including the other risk factors and objective clinical/diagnostic data of record, which were considered and addressed by the VA examiners and which made for more comprehensive and thorough medical opinions.  See Obert v. Brown, 5 Vet. App. at 33; Tirpak v. Derwinski, 2 Vet. App. at 611.

The VA examiners countered the private opinion by offering more possibilities for the origin of the Veteran's analectic gait, such as the Veteran's foot disabilities.  The August 2015 VA addendum opinion regarding the subject of aggravation of the hip was also more thorough than the private examiner's rationale and also took into account multiple potentially contributing factors such as the Veteran's family history, current weight, the Veteran's job as a cable technician, and how he may be prone to overuse of the joints.  The VA examiner cited a medical article to substantiate the opinion regarding overuse of the joints.  In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. at 448-9 (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The above VA opinions are based on a review of the claims file and examination of the Veteran, and the he October 2014 and August 2015 in particular are supported by rationales.  Given the VA examiners' thoroughness and detail of the opinions, the Board finds the opinions to highly probative in determining whether the service connection for a right hip disorder is warranted.  The medical evidence of record persuasively shows that the Veteran does not have a right hip disorder that is etiologically related to service and/or his service-connected right knee conditions.  The Board has carefully considered the Veteran lay testimony to the effect that when he stands up, a sharp pain goes up to his hip and his hip becomes disjointed, implying that his right hip disorder is related to his service-connected right knee conditions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's right hip disorder is etiologically related to a service-connected condition falls outside of the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the most probative and persuasive expert medical evidence shows that there is no such relationship.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right hip disorder, to include degenerative joint disease of the right hip, including on a secondary basis, must be denied.

Increased (Initial) Rating for Right Knee Instability

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

The Veteran contends that his service-connected right knee instability is much more disabling than the rating currently assigned.

Currently, the Veteran's right knee instability is rated 20 percent disabling under Diagnostic Code 5257.  Under this diagnostic code, a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71(a).

During the relevant period, March 2008 to present, the Veteran was afforded a VA medical examinations regarding his right knee instability in March 2009, October 2012, October 2014 and March 2016.  As a part of the examinations, the VA examiners reviewed the Veteran's medical history, and conducted thorough physical examinations of the Veteran's right knee.

When the Veteran was examined by VA in March 2009, VA examiner found no subluxation of the Veteran's right knee.  Upon VA examination in October 2012, VA examiner found moderate subluxation of both knees.

During the April 2014 Board hearing, the Veteran reported a history of falling down the stairs and dislocation of the knee cap (which he described as being able to manipulate the position of the kneecap with his hand and feeling it move out of place).

At the time of the October 2014 VA examination, the examiner found moderate instability; and at the March 2016 VA examination, the examiner indicated no current diagnosis of right knee instability. 

In a January 2015 private treatment record, Dr. J. states that both of the Veteran's knees showed excellent range of motion, and that the collateral ligaments are stable with no pitting edema or stasis in either lower extremity.

As previously indicated above, a 30 percent rating under Diagnostic Code 5257 requires severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71(a).  The term "severe" is not quantified by the regulation; it is within the VA's responsibility to determine the application of such levels of disability.  See 38 C.F.R. § 4.6.  As such, the Board notes that a 30 percent rating, or severe impairment due to either recurrent subluxation or lateral instability of the knee, is the maximum rating assignable under this diagnostic code for this disability.  Therefore, due consideration must be made as to the relative severity such a rating contemplates with regarding the Veteran's right knee instability.  The Board finds that such severity is not demonstrated by the evidence of record.

The Board does acknowledge that the Veteran has continuously related that his right knee instability has progressively worsened.  However, the symptoms such as decreased range-of-motion, pain, tenderness and restricted movement are contemplated by the Veteran's other service-connected right knee condition, based on a separate rating under hyphenated Diagnostic Codes 5260-5010; and as such, they are not for consideration for an evaluation under Diagnostic Code 5257.  38 C.F.R. § 4.14 (avoidance of impermissible pyramiding); see also Estaban v. Brown, 6 Vet. app. 259, 261-62 (1994).

The Board finds that during the relevant time period the Veteran has reported such symptoms as feeling unstable, giving-out, and dislocation.  See Hearing testimony April 2014.  However, the objective evidence from the VA examination in March 2009 showed that the stability test for the right knee was within normal limits.  The October 2012 VA examination results showed the Veteran's bilateral knee stability to be within normal limits.  And, when the Veteran was examined by VA in 2014, the examination results revealed moderate subluxation.  Subsequently dated treatment records from 2015 and VA examinations from 2016 show no objective evidence of instability.  Such reports of symptoms by the Veteran, without demonstrating objective deterioration or increase in severity in his right condition specific to instability, do not indicate the criteria for a rating to the next highest disability rating, or approximate "severe" instability.

After a careful and considered review of the record, the Board finds that the evidence of record as discussed above does not show that the Veteran's right knee instability has manifested symptoms that approximated "severe" instability and/or recurrent subluxation for the period in question.  In this case, the VA examiners were aware of the Veteran's medical history and provided a fully articulated opinion based on the examination results.  Consequently, the Veteran's service-connected right knee instability does not warrant an increased rating in excess of 20 percent.

The Board acknowledges that the Veteran reported feeling of his right knee giving out, dislocating, and being unstable.  However, on examination, the instability tests were normal, and moderate subluxation was observed on examination in 2014, with the remainder of the treatment records and examination reports revealing no objective evidence of instability.  The Veteran, as a layperson, is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable or feels of having dislocated, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  Therefore, the Board can and does attach significant weight and probative value to the examiners' interpretation of the evaluation results and testing, as well as their assessment of the approximated degree of impairment demonstrated by such objective clinical data.

Because the most probative evidence of record demonstrates that the Veteran's right knee instability, for the relevant time period, manifested symptoms that approximated "moderate," rather than "severe," recurrent subluxation (or lateral instability) for the period in question, the claim for increase must be denied.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim of an increased (initial) rating in excess of 20 percent for instability of the right knee.  The appeal is denied.


ORDER

Entitlement to service connection for a left knee disorder, to include degenerative joint disease, including as secondary to service-connected right knee disabilities, is denied.

Entitlement to service connection for a right hip disorder, to include degenerative joint disease, including as secondary to service-connected right knee disabilities, is denied.

Entitlement to an increased (initial) rating for instability of the right knee, currently rated 20 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


